Exhibit 10.2

 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT dated as of July 3, 2009 (this “Amendment”) amends the Term
Loan Agreement dated as of October 3, 2008 (the “Loan Agreement”) among REGIS
CORPORATION, a Minnesota corporation (the “Borrower”), the LENDERS party thereto
and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein have the
respective meanings given to them in the Loan Agreement.

 

WHEREAS, the Borrower has requested certain amendments to the Loan Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.           AMENDMENTS.  Subject to the conditions precedent set forth
in Section 3, the Loan Agreement is amended as follows:

 

1.1           Amendment of Certain Definitions.  The following definitions in
Section 1.01 are amended in their entirety to read as follows, respectively:

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate in effect on such day; (b) the Federal Funds Rate in effect on such
day plus ½ of 1%; and (c) the sum of 1.00% plus the Eurodollar Rate that would
be applicable for an Interest Period of one month beginning on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP, the sum, without
duplication, of (a) net income (or net loss) for such period, excluding any
extraordinary non-cash gains during such period (provided that the net income of
any Person that is not a Subsidiary of the Company shall be included in the
consolidated net income of the Company only to the extent of the amount of cash
dividends or distributions paid by such Person to the Company or to a
consolidated Subsidiary of the Company), plus (b) to the extent included in the
determination of such net income (or net loss), (i) all amounts treated as
expenses for depreciation (including, without duplication, non-cash gains and
losses upon the closing and abandonment of any non-franchised store locations)
and interest paid or accrued and the amortization of intangibles of any kind,
plus (ii) all taxes paid or accrued and unpaid on or measured by income, plus
(iii) any Designated Charges plus (iv) any non-cash interest expense on
Indebtedness convertible into shares of common stock of the Borrower plus
(c) the amount of any other charge in respect of non-recurring expenses arising
in connection with Acquisitions, to the extent approved by the Administrative
Agent and the Required Lenders; provided that (A) if the Company or any
Subsidiary acquires a Person (an “Acquired Person”) in an Acquisition in such
period, then all of the Acquired

 

1

--------------------------------------------------------------------------------


 

Person’s EBITDA (calculated for such Person as set forth above without giving
effect to clause (c)) for the four fiscal quarters then ended shall be added to
EBITDA, and if the Company or any Subsidiary sells all or substantially all of
the stock or assets of any Subsidiary in any such period, then the EBITDA of
such Subsidiary (calculated for such Person as set forth above without giving
effect to clause (c)) shall be deducted from EBITDA and (B) all non-cash losses
and expenses and non-cash impairment charges (including non-cash compensation
expense and non-cash impairment of goodwill and other intangibles or arising in
connection with any Joint Venture) taken in such period shall be added back to
EBITDA for such period and all cash payments made in such period that arise out
of non-cash losses or expenses and impairment charges taken in any previous
period shall be subtracted from EBITDA.

 

“Fixed Charges” means, with respect to the Company and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) interest expense paid
or accrued on outstanding Indebtedness for the period of four fiscal quarters
ending on the date of determination (excluding non-cash interest expense on
Indebtedness convertible into shares of common stock of the Borrower), and
(b) Rental Expense paid or accrued in such period.

 

“Note Agreements” means, collectively, (a) the Amended and Restated Private
Shelf Agreement dated as of October 3, 2000 between the Company and the
purchasers named therein, (b) the Note Purchase Agreement dated as of March 1,
2002 between the Company and the purchasers named therein and (c) the Master
Note Purchase Agreement dated as of March 15, 2005 between the Company and the
purchasers named therein; provided that after the effectiveness of the First
Amendment to this Agreement, the term Note Agreements shall refer solely to the
agreement referred to in clause (a) above.

 

1.2           Addition of Definition.  The following definition is added to
Section 1.01 in proper alphabetical order:

 

“Designated Charges” means the first $6,000,000 of non-recurring cash charges
taken by the Borrower after June 30, 2009 related to (i) severance expenses or
(ii) lease termination expenses for locations operated from the Company’s
business headquartered in the United Kingdom.

 

1.3           Accounting Principles.  The following subsection 1.03(d) is added
in proper sequence:

 

(d)  Notwithstanding the foregoing provisions of this Section 1.03 or any other
provision of this Agreement, the outstanding principal amount of all
Indebtedness of any Person shall be equal to the actual outstanding principal
amount thereof irrespective of the amount that might otherwise be accounted for
under GAAP as the amount of the liability of such Person with respect to such
Indebtedness, and any determination of the net income (or net loss), equity or
assets of any Person shall not take into account any effect of marking any such
outstanding Indebtedness of such Person to market value.

 

2

--------------------------------------------------------------------------------


 

1.4           Interest Rates.  Subsection 2.09(a) is amended in its entirety to
read as follows:

 

(a)  Each Tranche of a Loan shall bear interest on the outstanding principal
amount thereof at a rate per annum equal to (i) the Eurodollar Rate or the Base
Rate, as applicable (and subject to the Company’s right to convert to a Tranche
or portion thereof to the other Type pursuant to Section 2.04) plus (ii) the
Applicable Margin for the relevant Type of Loan.

 

1.5           Default Rate.  Subsection 2.09(c) is amended by inserting the
words “for Base Rate Loans” immediately after the words “Applicable Margin” near
the end of the first sentence thereof.

 

1.6           Lien Basket.  Subsection 7.01(i) is amended in its entirety to
read as follows:

 

(i)  other Liens securing Indebtedness that does not exceed in the aggregate at
any one time outstanding the lesser of (x) two percent (2%) of Net Worth as set
forth in the most recently delivered Compliance Certificate pursuant to
Section 7.02(a) and (y) the maximum amount of such secured Indebtedness that,
when aggregated with all other outstanding Priority Debt (within the meaning of
the applicable Note Agreement), would be permitted under each Note Agreement;
provided that such Liens may not secure any Note Agreement or any other
Indebtedness (excluding Capital Lease Obligations) to a bank, insurance company
or other financial institution in excess of $10,000,000.

 

1.7           Investments.  Subsection 7.04(d)(iii) is amended by replacing the
amount “$100,000,000” with the amount “$20,000,000”.

 

1.8           Fixed Charge Coverage Ratio.  Subsection 7.15(b) is amended by
replacing the ratio “1.50 to 1.00” with the ratio “1.30 to 1.0”.

 

1.9           Minimum Net Worth.  Section 7.16 is amended is amended in its
entirety to read as follows:

 

7.16         Minimum Net Worth.  (a)  The Company shall not, as of June 30,
2009, permit Net Worth to be less than the sum of (a) $675,000,000 plus (b) on a
cumulative basis, 25% of the positive net income earned during each fiscal
quarter commencing on or after March 31, 2007.

 

(b)  The Company shall not, as of the last day of any fiscal quarter ending
after June 30, 2009, permit Net Worth to be less than the sum of
(i) $800,000,000, plus (b) on a cumulative basis, twenty-five percent (25%) of
the positive net income earned during each fiscal quarter commencing on or after
June 30, 2009, plus (c) on a cumulative basis, fifty percent (50%) of the net
cash proceeds received from the issuance of equity securities of the Company, if
any, after June 30, 2009 minus (d) the lesser of (i) $50,000,000 and
(ii) Special Charges taken or incurred after March 31, 2009.  For purposes of
clause (d) above, “Special Charges” means (1) impairment of goodwill and other
intangibles; (2) non-cash charges related to discontinued operations; and
(3) non-cash net reductions to accumulated other

 

3

--------------------------------------------------------------------------------


 

comprehensive income (other than reductions related to pensions, post-retirement
benefits and similar retirement adjustments)..

 

1.10         Restricted Payments Covenant.  Article VII is amended by adding the
following Section 7.18 at the end thereof:

 

7.18         Restricted Payments.  The Company shall not, and shall not permit
any Subsidiary to, (i) declare or pay any dividend or make any other
distribution (whether in cash, securities or other property) on any of its stock
or other equity interests or any warrants, options or other rights with respect
thereto (any of the foregoing, “Equity Interests”) or (ii) purchase, redeem or
otherwise acquire for value any of its Equity Interests (any such declaration,
payment, distribution, purchase or other acquisition, a “Restricted Payment”);
provided that:

 

(a)  any Subsidiary may declare and pay dividends, and make other distributions,
to the Company or any other Subsidiary;

 

(b)  the Company may declare and pay stock dividends; and

 

(c)  so long as no Default or Event of Default exists, the Company and its
Subsidiaries may make other Restricted Payments; provided that if the Leverage
Ratio as of the last day of the most recently ended fiscal quarter was greater
than 2.00 to 1.0, then neither the Company nor any Subsidiary will make any
Restricted Payment pursuant to this clause (c) if, after giving effect thereto,
the aggregate amount of all such Restricted Payments made during the 12-month
period ending on the date of such Restricted Payment would exceed $20,000,000.

 

1.11         Amendment to Pricing Schedule.  Schedule 1.01 is replaced by
Schedule 1.01(a) hereto (and the revised pricing set forth in such Schedule
shall be effective immediately upon the effectiveness of this Amendment based
upon the Leverage Ratio as of March 31, 2009).

 

SECTION 2.           Representations and Warranties.  The Borrower represents
and warrants to the Administrative Agent and the Lenders that as of the date of
effectiveness of this Amendment (and after giving effect to such effectiveness):
(a) the representations and warranties of the Borrower set forth in the Loan
Agreement will be true and correct in all material respects (except to the
extent stated to relate to an earlier date, in which case such representations
and warranties were true and correct in all material respects as of such earlier
date); and (b) no Default or Event of Default will exist.

 

SECTION 3.           CONDITIONS PRECEDENT.  This Amendment shall become
effective on the date (which shall be on or before August 15, 2009) on which the
Administrative Agent has received the following:

 

(a)           Counterparts of this Amendment signed by the Borrower and the
Required Lenders.

 

(b)           A Confirmation substantially in the form of Exhibit A signed by
each Loan Party.

 

(c)           An amendment fee for each Lender that, on or prior to 4:00 p.m. on
July 2, 2009, delivers a signed counterpart of this Amendment to the
Administrative Agent, such fee to be

 

4

--------------------------------------------------------------------------------


 

equal to the product of 0.125% multiplied by the outstanding principal amount of
such Lender’s Loan.

 

(d)          Payment of all invoiced fees and expenses of the Administrative
Agent (including reasonable attorneys’ fees and expenses).

 

(e)           Evidence that the Borrower has received proceeds from the issuance
(after June 26, 2009) of not less than $250,000,000 of common stock of the
Borrower or debt securities convertible into such common stock of which not less
than $125,000,000 shall be proceeds of the issuance of common stock.

 

(f)            Evidence that the Borrower has paid all of its obligations under
the Note Agreements listed on Annex 1.

 

(g)           Evidence that the Note Agreement listed on Annex 2 has been
amended in a manner consistent with the amendments set forth herein and
otherwise reasonably satisfactory to the Administrative Agent.

 

(h)           A Termination of Intercreditor Agreement substantially in the form
of Exhibit B signed by each party thereto.

 

SECTION 4.           MISCELLANEOUS.

 

4.1           Expenses.  The Company agrees to pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent) in connection
with this Amendment and the transactions contemplated hereby.

 

4.2           Incorporation of Loan Agreement Provisions.  The provisions of
Sections 1.02 (Other Interpretive Provisions), 10.14 (Severability) and 10.17
(Waiver of Jury Trial) of the Loan Agreement are incorporated by reference as if
fully set forth herein, mutatis mutandis.

 

4.3           Signing in Counterparts.  This Amendment may be signed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.  A signature hereto delivered by facsimile or in .pdf format shall be
effective as delivery of an original counterpart.

 

4.4           Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.

 

4.5           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

4.6           Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not (a) limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Agreement or any other Loan Document or (b) alter, modify or amend any
term or condition set forth in the Loan Agreement or any other Loan Document.

 

5

--------------------------------------------------------------------------------


 

4.7           Termination of Intercreditor Agreement.  Each Lender authorizes
the Administrative Agent to execute and deliver a Termination of Intercreditor
Agreement substantially in the form of Exhibit B concurrently with (or
immediately prior to) the effectiveness of this Amendment.

 

[Remainder Of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

 

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Randy L. Pearce

 

Title:

Senior Executive Vice President,
Chief Financial and Administrative Officer

 

First Amendment to

Regis Term Loan

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Krys Szremski

 

Title:

Vice President

 

First Amendment to

Regis Term Loan

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Steve K. Kessler

 

Title:

Senior Vice President

 

First Amendment to

Regis Term Loan

 

S-3

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

Title:

Authorized Signatory

 

First Amendment to

Regis Term Loan

 

S-4

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Title:

 

 

First Amendment to

Regis Term Loan

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Mark Halldorson

 

Title:

Vice President

 

First Amendment to

Regis Term Loan

 

S-6

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Dustin Craven

 

Title:

Attorney-in-Fact

 

First Amendment to

Regis Term Loan

 

S-7

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

PRICING SCHEDULE

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the applicable Leverage Ratio (as determined in accordance with the
most recent annual audited or quarterly unaudited financial statements delivered
pursuant to Section 6.1 and the corresponding compliance certificate delivered
pursuant to subsection 6.2(a). (the “Financials”)). Initially, the Applicable
Margin shall be based on Level III.  Adjustments, if any, to the Applicable
Margin shall be effective five Business Days after the earlier of (a) the date
on which the Company is required to file its Financials with the Securities and
Exchange Commission (the “SEC”) and (b)(i) in the case of the annual audited
Financials, 90 days after the end of each fiscal year of the Company, and
(ii) in the case of the quarterly unaudited Financials, 45 days after the end of
each of the first three quarters of each fiscal year of the Company; provided
that (a) the Applicable Margin may not be based on Level I or Level II until 45
days after the last day of the fiscal quarter ending December 31, 2008; and
(b) if the Company fails to file any Financials on a timely basis, Level IV
shall apply until such Financials are filed.

 

Level

 

Level I

 

Level II

 

Level III

 

Level IV

 

Leverage Ratio

 

<1.75 to 1.0

 

>1.75 to 1.0
and
<2.25 to 1.0

 

>2.25 to 1.0
and
<2.75 to 1.0

 

>2.75 to 1.0

 

Applicable Margin for Eurodollar Rate Loans (bps)

 

225

 

250

 

275

 

325

 

Applicable Margin for Base Rate Loans (bps)

 

125

 

150

 

175

 

225

 

 

If, as a result of any restatement of or other adjustment to Financials or for
any other reason, the Lenders determine that (a) the Leverage Ratio as
calculated by the Company as of any applicable date was inaccurate and (b) a
proper calculation of the Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Leverage Ratio
would have resulted in higher pricing for such period, the Company shall
automatically and retroactively be obligated to pay to the Administrative Agent
for the benefit of the Lenders, promptly following demand by the Administrative
Agent (accompanied by supporting materials (which may be in the form of
Financials prepared by the Company or the Company’s independent auditors)), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period; and (ii) if the proper calculation of the Leverage Ratio would have
resulted in lower pricing for such period, the Lenders shall have no obligation
to repay any interest or fees to the Company; provided that if, as a result of
any restatement or other event a proper calculation of the Leverage Ratio would
have resulted in higher pricing for one or more periods and lower pricing for
one or more other periods (due to the shifting of income or expenses from one
period to another period or any similar reason), then the amount payable by the
Company pursuant to clause (i) above shall be based upon the excess, if any, of
the amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONFIRMATION

 

                   , 2009

 

To:                              JPMorgan Chase Bank, N.A., individually and as
Administrative

Agent, and the other financial institutions that are

parties to the Loan Agreement referred to below

 

Please refer to the First Amendment dated as of the date hereof (the
“Amendment”) to the Term Loan Agreement dated as of October 3, 2008 (the “Loan
Agreement”) among Regis Corporation, a Minnesota corporation, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used but not otherwise defined herein have the respective meanings given
to them in the Loan Agreement.

 

Each of the undersigned hereby confirms to the Administrative Agent and the
Lenders that such undersigned has received a copy of the Amendment and that,
after giving effect to the Amendment and the transactions contemplated thereby,
each Loan Document to which such undersigned is a party continues in full force
and effect and is the legal, valid and binding obligation of such undersigned,
enforceable against such undersigned in accordance with its terms.

 

 

REGIS CORPORATION

 

REGIS INC.

 

SUPERCUTS CORPORATE SHOPS, INC.

 

SUPERCUTS, INC.

 

THE BARBERS, HAIRSTYLING FOR MEN & WOMEN, INC.

 

REGIS CORP.

 

HAIR CLUB FOR MEN, LLC

 

 

 

 

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
TERMINATION OF INTERCREDITOR AGREEMENT

 

                   , 2009

 

The Prudential Insurance Company of America,

and various affiliates thereof

c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois, 60601-6716
Attention: Wiley S. Adams

 

Ladies/Gentlemen:

 

Please refer to (a) the First Amendment dated as of the date hereof (the
“Revolver Amendment”) to the Fourth Amended and Restated Credit Agreement dated
as of July 12, 2007 (the “Credit Agreement”) among Regis Corporation (the
“Company”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent; (b) the First Amendment dated as of the date hereof (the
“Term Amendment”) to the Term Loan Agreement dated as of October 3, 2008 (the
“Term Loan Agreement”) among the Company, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent; (c) Amendment No. 6 to Amended and
Restated Private Shelf Agreement dated as of July 3, 2009 (the “Pru Amendment”)
among the Company and various affiliates thereof and The Prudential Insurance
Company of America and various affiliates thereof; and (d) the Intercreditor
Agreement (the “Intercreditor Agreement”) among various creditors of the
Company, including JPMorgan Chase Bank, N.A., as Administrative Agent, and
various insurance companies and their affiliates.

 

The undersigned agree that concurrently with the effectiveness of the Revolver
Amendment, the Term Amendment and the Pru Amendment, the Intercreditor Agreement
shall terminate and be of no further force or effect.  Please evidence your
agreement to the foregoing by signing and returning a counterpart of this letter
agreement.

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent under each of the Credit Agreement and the Term Loan
Agreement

 

 

 

 

 

By:

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Acknowledge and Agreed:

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

Vice President

 

 

 

 

 

RGA REINSURANCE COMPANY

 

MUTUAL OF OMAHA INSURANCE COMPANY

 

RELIASTAR LIFE INSURANCE COMPANY

 

UNION SECURITY INSURANCE COMPANY

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

ZURICH AMERICAN INSURANCE COMPANY

 

SECURITY BENEFIT LIFE INSURANCE COMPANY, INC

 

BAYSTATE INVESTMENTS, LLC

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

MEDICA HEALTH PLANS

 

MTL INSURANCE COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

 

 

Vice President

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE
CORPORATION

 

UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE
COMPANY

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as investment manager

 

 

 

 

 

By:

 

 

Vice President

 

--------------------------------------------------------------------------------


 

 

GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

By:

Prudential Investment Management (Japan),

 

 

Inc., as Investment Manager

 

By:

Prudential Investment Management, Inc.,

 

 

as Sub-Adviser

 

 

 

 

 

 

 

 

By:

 

 

Vice President

 

--------------------------------------------------------------------------------


 

The undersigned consent to the foregoing:

 

REGIS CORPORATION

 

REGIS INC.

 

SUPERCUTS CORPORATE SHOPS, INC.

 

SUPERCUTS, INC.

 

THE BARBERS, HAIRSTYLING FOR MEN & WOMEN, INC.

 

REGIS CORP.

 

HAIR CLUB FOR MEN, LLC

 

 

 

 

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

NOTE AGREEMENTS TO BE PAID

 

Note Purchase Agreement dated as of March 1, 2002 among the Company and various
purchasers.

 

Note Purchase Agreement dated as of March 1, 2005 among the Company and various
purchasers.

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

NOTE AGREEMENT TO BE AMENDED

 

Amended and Restated Private Shelf Agreement dated as October 3, 2000 among the
Company, Prudential Investment Management, Inc., The Prudential Insurance
Company of America, Pruco Life Insurance Company, Pruco Life Insurance Company
of New Jersey and the other “Prudential Affiliates” that pursuant to the terms
thereof have become bound by certain provisions thereof.

 

--------------------------------------------------------------------------------